COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-168-CV

IN RE JOSHUA DAVID MARTINEZ                                          RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.




                                                     PER CURIAM


PANEL B: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 5, 2008




  1
      … See T EX. R. A PP. P. 47.4.